Opinion,
Me. Justice Williams :
This was an issue framed under the provisions of the inter-pleader act. Ditman was the claimant of the goods levied on, and the title he set up rested on the following facts:
In March, 1886, Drumeller was the owner of a printing office, at No. 62 North Fourth St., Philadelphia. The sheriff levied upon all the presses, type and fixtures, and advertised the same for sale. Before the day of sale Ditman paid the sheriff the amounts due upon the writs in his hands and they were returned accordingly. He then bought all the materials from Drumeller at private sale, and on the same day made a lease of them to the former owner, who continued to use them and to *228carry on business in' the office in his own name. On November 20, 1886, Raule & Co. caused a judgment to be entered in the Common Pleas of Philadelphia against Drumeller, on a judgment note dated October 12, 1886, and a writ of fieri facias was issued thereon. The sheriff levied on the presses, type, and fixtures of the printing office at No. 62 North Fourth St., in use by the defendant, in the writ. Ditman claimed to be the owner, and set up his purchase made in the previous March, and his lease to the defendant. At the conclusion of the evidence on the part of the plaintiff the court instructed the jury as follows: “ This is a question of fraud in law and it is for the court. I charge you to find a verdict for the defendant.”
The question presented by tins instruction upon the evidence in this case is whether a sale of goods, made under such circumstances as to render it void as to existing creditors and bona fide purchasers for value, is also void as to all persons who may thereafter become creditors of the vendor. A sale of personal chattels though not accompanied by a delivery may be good between the parties. While such a sale is a legal fraud as to persons standing in a position to be defrauded by it, as to all other persons it may be valid if it is free from fraud in fact.
In regard to conveyances of real estate the rule is well settled. The conveyance is void as to those intended to be defrauded, but as to all others it may be valid, because it is the fraudulent intent, whether declared by the court as matter of law, or by the jury as matter of fact, that vitiates the conveyance. The' same reason is at the foundation of the rule relating to sales of personal property. As to those who are in a position to be defrauded by the sale when it is made, the law under certain circumstances holds it void, but as to others the question may be one of bona fides. This was so held in Buckley v. Duff, 114 Pa.L 596. The rule was stated by our brother Clark in that case to be that “ a transfer of personal property void as to existing creditors, is not necessarily void as to subsequent creditors. It is fraudulent only as to those it was intended to defraud.” The learned judge of the court below held in this case the opposite to be the rule, declaring the sale necessarily void as to subsequent creditors because so made as to be void as to existing ones.
*229There was no question raised over the bona fides of the sale as between vendor and vendee. The evidence showed the payment of a full consideration by the vendee to save the property levied on from a sale by the sheriff. Tt also showed the execution of a lease to the vendor to enable Mm to continue in business. No sort of unfairness or fraud in fact appeared in the transaction. The claim of Raule & Co. seems to have originated several months after Ditman’s purchase, and their rights as creditors are to be determined by reference to the state of tilings existing when their debt was contracted, and not by that which did exist a month or a year or several years before that time.
The error assigned to the charge of the court below is sustained. The judgment is reversed, and a venire facias do novo awarded.